Citation Nr: 0712202	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-20 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for right shoulder, 
elbow, and forearm disabilities.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to July 
1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (the RO).  Jurisdiction over the 
claims file was subsequently transferred to the Boston, 
Massachusetts RO.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in June 2006.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  Following his hearing, the veteran submitted 
additional evidence directly to the Board.  He has waived 
review of this evidence by the RO.  See 38 C.F.R. § 20.1304 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks service connection for bilateral hearing 
loss, tinnitus, a skin condition, a left knee disability, and 
disabilities of the right shoulder, elbow and forearm.  
Before the Board can properly adjudicate these claims, 
however, additional development is required.

Reasons for remand

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [codified as amended at 38 U.S.C. § 5107(a)], requires 
VA to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Although substantial development of the veteran's claims has 
been completed, there has been no VCAA compliance letter 
issued regarding the issues on appeal.  The case must 
therefore be remanded so that such can be accomplished.

Charles considerations

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) evidence of an 
in-service disease or injury; and (3) medical evidence of a 
nexus between (1) and (2).  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  In Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) the Court held that where there is evidence of 
record satisfying the first two requirements for service 
connection but no competent medical evidence addressing the 
third requirement, VA must obtain a medical nexus opinion.  
Such is the case with the veteran's service-connection claims 
for bilateral hearing loss, tinnitus, and a skin disability.

There is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA, which was diagnosed 
on VA audiological examination in May 2002.  The auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz in the each ear were 26 decibels or 
greater.  See 38 C.F.R. § 3.385 (2006).  The same examiner 
rendered a tinnitus diagnosis.  Hickson element (1) has 
therefore been satisfied with respect to hearing loss and 
tinnitus.  

The first Hickson element has also been met with respect to 
the veteran's skin disability.  Private dermatological 
treatment records reflect regular treatment of various skin 
abnormalities variously described as "cysts," "skin tags," 
and "lesions."  A VA examination in June 2002 also yielded 
a diagnosis of "multiple sebaceous cysts."

Element (2) has also been met for each disability.  The 
veteran claims that he was exposed to loud noises in service 
from working in an around the engine room and from using 
power tools.  Given the veteran's military occupational 
specialty of electrician, such is quite plausible.  The 
veteran also contends that his general quarters station on 
board ship was located in close proximity to various gun 
emplacements.  The veteran was therefore also likely to have 
been exposed to noise from naval gunfire.  With respect to 
his skin condition, service medical records reveal treatment 
on at least two occasions for what was described as removal 
of cysts.  [Although the veteran also contends that he was 
exposed to ionizing radiation in service, the record as it 
now stands arguably does not support such finding.]

Despite the existence of substantial evidence arguably 
substantiating the first two Hickson elements with respect to 
the veteran's hearing loss, tinnitus, and skin condition, 
there is no medical opinion of record regarding a potential 
causal relationship between the two.  The Board therefore 
finds that nexus opinions are necessary to properly decide 
the hearing loss, tinnitus, and skin claims.  See Charles, 
supra.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran with a 
notice letter regarding the issues on 
appeal which complies with the 
notification requirements of the VCAA.

2.  After completing any additional 
development indicated by veteran's 
response to the VCAA letter, VBA should 
forward the veteran's VA claims folder to 
an audiologist for review of the medical 
records contained therein.  The reviewing 
audiologist should express an opinion as 
to whether the veteran's current 
bilateral hearing loss and tinnitus is 
related to his in-service noise exposure.  
If the reviewer deems it necessary, 
physical examination and/or diagnostic 
testing of the veteran should be 
accomplished.  A report of the records 
review should be associated with the 
veteran's VA claims folder.

3.  After completing any additional 
development indicated by veteran's 
response to the VCAA letter, VBA should 
forward the veteran's VA claims folder to 
a physician for review of the medical 
records contained therein.  The reviewing 
physician should express an opinion as to 
whether the veteran's current skin 
condition, to include multiple sebaceous 
cysts, is related to his military 
service, to include his treatment for 
cysts therein.  If the reviewer deems it 
necessary, physical examination and/or 
diagnostic testing of the veteran should 
be accomplished.  A report of the records 
review should be associated with the 
veteran's VA claims folder.

4.  Thereafter, VBA should readjudicate 
the issues on appeal.  If any of the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case. 
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



